DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1, 2 and 4-20 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Charles Phillips, Attorney of Record, on 1/19/2022.

3.	The application has been amended as follows:

IN THE CLAIMS
1.	(Currently amended) A method for determining a corrected position for a vehicle, comprising:
	reading in at least one position data signal using a vehicle receiving device, wherein the at least one position data signal represents a position of an antenna device of one or more of a third-party vehicle and [[of]] a high-rise building;
reading in satellite data that represent a satellite-based position of the vehicle;
determining a satellite used for reading in the satellite data is obscured based on at least one of a height of the third-party vehicle and a height of the high-rise building;
	determining the corrected position of the vehicle by correcting the satellite-based position of the vehicle based on the read-in at least one position data signal when the satellite used for reading in the satellite data is obscured; 
	providing a position signal to a control device of the vehicle based on the corrected position of the vehicle; and  
	controlling the vehicle according to the provided position signal.

7. (Previously presented)  A method for determining a position of a vehicle, comprising:
	determining at least one of a height of a third-party vehicle and a height of a high-rise building;
	determining at least one satellite for determining the position of the vehicle is obscured when at least one of (i) the determined height of the third-party vehicle exceeds a first predetermined height, and (ii) the determined height of the high-rise building exceeds a second predetermined height;
reading in at least one position data signal using a vehicle receiving device when it is determined that the at least one satellite is obscured, the at least one position data signal representing a position of an antenna device of one or more of the third-party vehicle and of the high-rise building;
	determining the position of the vehicle using the read-in at least one position data signal when the at least one satellite is obscured; 

	controlling the vehicle with the provided position signal.

8. (Currently amended) An apparatus configured to determine a corrected position for a vehicle, comprising:
	a machine-readable memory;
	a communication interface; and
	a computing unit operably connected to the machine-readable memory and the communication interface, and configured to execute control commands stored in the machine readable memory to
		read in at least one position data signal through the communication interface, wherein the at least one position data signal represents a position of an antenna device of 	one or more of a third-party vehicle and [[of]] a high-rise building,
read in satellite data that represent a satellite-based position of the vehicle,
determine a satellite used for reading in the satellite data is obscured based on at least one of a height of the third-party vehicle and a height of the high-rise building;
determine the corrected position of the vehicle by correcting the satellite-based position of the vehicle based on the read-in at least one position data signal when the satellite used for reading in the satellite data is obscured, and

10. (Currently amended)  The method of claim 9, wherein determining the corrected position of the vehicle comprises:
	executing the computer program with a controller by executing control commands stored in a non-transitory machine-readable memory medium.

18. (Currently amended)  The method as claimed in claim 17, wherein determining the position of the vehicle comprises:
	executing the computer program with a controller by executing control commands stored in a non-transitory machine-readable memory medium.


Allowable Subject Matter
4.	Claims 1, 2 and 4-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1, 2 and 4-20 are allowed, in view of the Examiner’s amendment made above. 
 	

independent claim 1 and the teachings of the most pertinent prior art:
	
	Ewert (US PG Publication 2020/0393572) teaches
	a method for determining a corrected position for a vehicle, comprising:
	reading in at least one position data signal using a vehicle receiving device, wherein the at least one position data signal represents a position of an antenna device of one or more of a third-party vehicle and a high-rise building;
reading in satellite data that represent a satellite-based position of the vehicle;
	determining the corrected position of the vehicle by correcting the satellite-based position of the vehicle based on the read-in at least one position data signal;	 
	providing a position signal to a control device of the vehicle based on the corrected position of the vehicle; and  
	controlling the vehicle according to the provided position signal.

However, Ewert, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
		a method for determining a corrected position for a vehicle, comprising:
determining a satellite used for reading in the satellite data is obscured based on at least one of a height of the third-party vehicle and a height of the high-rise building; and


With respect to independent claim 7 and the teachings of the most pertinent prior art:
Ewert teaches 
a method for determining a position of a vehicle, comprising:
	determining at least one satellite for determining the position of the vehicle is obscured;
reading in at least one position data signal using a vehicle receiving device when it is determined that the at least one satellite is obscured, the at least one position data signal representing a position of an antenna device of one or more of the third-party vehicle and of the high-rise building;
	determining the position of the vehicle using the read-in at least one position data signal when the at least one satellite is obscured; 
	providing a position signal to a control device of the vehicle using the determined position of the vehicle; and  
	controlling the vehicle with the provided position signal.

However, Ewert, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 7, including:

determining at least one of a height of a third-party vehicle and a height of a high-rise building; and
determining at least one satellite for determining the position of the vehicle is obscured when at least one of (i) the determined height of the third-party vehicle exceeds a first predetermined height, and (ii) the determined height of the high-rise building exceeds a second predetermined height.

With respect to independent claim 8 and the teachings of the most pertinent prior art:

	Ewert teaches an apparatus configured to determine a corrected position for a vehicle, comprising:
	a machine-readable memory;
	a communication interface; and
	a computing unit operably connected to the machine-readable memory and the communication interface, and configured to execute control commands stored in the machine readable memory to
read in at least one position data signal through the communication interface, wherein the at least one position data signal represents a position of an antenna device of one or more of a third-party vehicle and a high-rise building,
read in satellite data that represent a satellite-based position of the vehicle,

	provide a position signal to a control device of the vehicle based on the corrected position of the vehicle.

However, Ewert, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 8, including:
an apparatus configured to determine a corrected position for a vehicle, comprising a computing unit configured to:
determine a satellite used for reading in the satellite data is obscured based on at least one of a height of the third-party vehicle and a height of the high-rise building; and
determine the corrected position of the vehicle by correcting the satellite-based position of the vehicle based on the read-in at least one position data signal when the satellite used for reading in the satellite data is obscured.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK E DONADO/
Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641